DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 22, insert --distance-based-- after “hammer part”.

Allowable Subject Matter
Claims 1-15 and 23-27 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of “a hammering tester hammer part position/attitude estimator configured to receive the generated first sensor data frequency characteristic interpolation signal and the generated second sensor data frequency characteristic interpolation signal and generate a hammering tester hammer part position/attitude estimation signal from the received first sensor data frequency characteristic interpolation signal and the received second sensor data frequency characteristic interpolation signal”, in combination of with all other recited associated elements in an inspection apparatus for inspecting a state of an inspecting object.
The primary reasons for allowance of independent claim 8 is the inclusion of the specific limitations of “generating a hammering tester hammer part position/attitude estimation signal from the generated first sensor data frequency characteristic interpolation signal and the generated second sensor data frequency characteristic interpolation signal”, in combination of with all other recited method steps in a method for controlling an inspection apparatus to inspect a state of an inspecting object.
The primary reasons for allowance of independent claim 15 is the inclusion of the specific limitations of “generating a hammering tester hammer part position/attitude estimation signal from the generated first sensor data frequency characteristic interpolation signal and the generated second sensor data frequency characteristic interpolation signal”, in combination of with all other recited method steps in a computer readable non-transitory recording medium recording a program for controlling an inspection apparatus to inspect a state of an inspecting object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861